


110 HRES 765 EH: 
U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 765
		In the House of Representatives, U.
		  S.,
		
			October 23, 2007
		
		RESOLUTION
		
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 1483) to amend the
			 Omnibus Parks and Public Lands Management Act of 1996 to extend the
			 authorization for certain national heritage areas, and for other purposes. All
			 points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. The amendment in the nature of a
			 substitute recommended by the Committee on Natural Resources now printed in the
			 bill, modified by the amendment printed in the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted. The bill, as
			 amended, shall be considered as read. All points of order against provisions of
			 the bill, as amended, are waived. The previous question shall be considered as
			 ordered on the bill, as amended, to final passage without intervening motion
			 except: (1) one hour of debate equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Natural Resources; and (2) one
			 motion to recommit with or without instructions.
		2.During consideration of H.R. 1483 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
